Citation Nr: 0123711	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  00-24 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for the residuals of a simple fracture of the left acetabulum 
rim and hip dislocation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel

INTRODUCTION

The veteran had active service from June 1956 to July 1958.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal of a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which determined that a rating in excess of 10 
percent for the residuals of a simple fracture of the left 
acetabulum rim and hip dislocation was not warranted.

The Board also notes that in October 1994 when the veteran 
filed his claim for service connection for left hip 
disability, he also claimed entitlement to service connection 
for left leg disability.  In response to this claim, he 
underwent a VA examination in January 1995.  An X-ray study 
performed in connection with this examination disclosed 
deformity of the distal fibula, which was considered 
suspicious for an old healed fracture.  In a February 1995 
rating decision, the RO granted service connection for 
residuals of a simple fracture of the left acetabulum rim and 
hip dislocation.  However, it did not address whether service 
connection is warranted for residuals of a fracture of the 
distal left fibula or any other left leg disability.  
Therefore, this matter is referred to the RO for appropriate 
action.

The veteran may also be seeking service connection for low 
back disability and headache disability.  If so he should 
specifically inform the RO of this and the RO should respond 
appropriately to any such clarification provided by the 
veteran.

At the November 2000 examination, the veteran informed the 
examiner of his belief that his service-connected left hip 
disability rendered him unemployable, thereby raising the 
issue of entitlement to a total rating based on 
unemployability.  This matter is also referred to the RO for 
appropriate action.

The Board further notes that the veteran, in his November 
2000 substantive appeal, requested a hearing before decision 
review officer at the RO.  However, an August 2001 statement 
by the veteran's representative indicates that the veteran 
did not wish to have a hearing.  If the veteran does in fact 
desire an RO hearing, he should so inform the RO while the 
case is in remand status and the RO should respond 
appropriately to any such request received from the veteran.


REMAND

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Regulations implementing the VCAA (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board notes that the reports of the veteran's two most 
recent VA examinations, performed in March and November 2000, 
do not contain adequate assessments of the functional 
impairment of the veteran's left hip, particularly with 
respect to functional impairment due to pain, during flare-
ups and on repeated use.  Therefore, the examination reports 
are not adequate for rating purposes.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran 
the names, addresses and approximate 
dates of treatment or evaluation for any 
medical care providers, VA and private, 
who have treated or evaluated him in 
recent years for his left hip disability.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain a copy of all 
identified records not already associated 
with the claims file.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of such records.

3.  The RO should also request the 
veteran to provide evidence, such as 
statements and records of former and 
prospective employers, of the impact of 
his service-connected left hip disability 
on his ability to obtain and maintain 
substantially gainful employment.  If 
requested by the veteran, the RO should 
provide any indicated assistance in 
obtaining such evidence.

4.  Then, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of his service-connected left hip 
disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting range of motion, the 
examiner should specifically 
identify any excursion of motion 
accompanied by pain.  The physician 
should be requested to identify any 
objective evidence of pain and to 
assess the extent of any pain.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability on 
use should be assessed in terms of 
additional degrees of limitation of 
motion.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

The examiner should specifically 
identify any malunion, nonunion, and 
loose motion associated with the 
disability.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  

The rationale for all opinions expressed 
should also be provided. 

5.  Then, the RO should review the claims 
folder to ensure that all requested 
development has been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

6.  Then, the RO should undertake any 
further action it determines is required 
to comply with the notice and duty to 
assist provisions of the VCAA and the 
implementing regulations.

7.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction or a timely notice of 
disagreement is received with respect to 
any other matter, the veteran and his 
representative should be issued a 
supplemental statement of the case (SSOC) 
and afforded an appropriate opportunity 
to respond.  If a new issue is addressed 
in the SSOC, the veteran should be 
informed of the requirements to perfect 
an appeal with respect to the new issue.


Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome.  The veteran need take no action until otherwise 
notified by the RO; however, the veteran is advised that the 
examination requested in this remand is necessary to evaluate 
his claim, and that a failure to report for a scheduled 
examination, without good cause, could result in the denial 
of the claim.  38 C.F.R. § 3.655(b) (2001).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




